Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.  The Amendment filed November 5, 2021 has been entered.  Claims 2, 3, 6-10, 13-17, and 20-27 are pending and are rejected for the reasons set forth below. 

Claim Objections
2.	Claim 3 is objected to because of the following informalities:
Claim 3 recites the limitation, “sending, in response to determining that the first communication protocol used by the merchant device for performing the payment transaction communication is incompatible with the first mobile device is, a Page 2 of 13Appl. No.: 16/896,755token retrieval request.” It appears that the applicant intended to remove the word “is” as identified in this limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 2, 3, 6-10, 13-17, and 20-27 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” 

Step 1
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 16, 17, and 20-23), a machine (claims 2, 3, 6-8, 24, and 25) and a manufacture (claims 9, 10, 13-15, 26, and 27); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
5.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 2 recites the abstract idea of: 
detecting a location of a [[first mobile device]]; 
determining a [[merchant device]] associated with the location; 
determining that a first communication protocol used by the [[merchant device]] for performing a payment transaction communication is incompatible with the [[first mobile device]]; 
in response to determining that the first communication protocol used by the [[merchant device]] for performing the payment transaction communication is incompatible with the [[first mobile device]], generating a token for the [[first mobile device]]; 
identifying… a [[second mobile device]] that is capable of communicating with the [[merchant device]] using the first communication protocol.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, generating a payment token). 

Step 2A, Prong 2
6.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 2 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 2 also recite generic computer components (e.g. a service provider system, a non-transitory memory, one or more hardware processors coupled to the non-transitory memory, a first mobile device, a merchant device, a plurality of devices, and a second mobile device). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.

sending the token to the first mobile device with a set of instructions, which when executed, causes the first mobile device to transmit the token to the second mobile device using a second communication protocol different from the first communication protocol.
	These limitations merely state that the token is sent to the first mobile device, and that the first device transmits the token to the second device. These limitations amount to no more than mere data transmitting, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
	Thus, claim 2 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 2 is directed to an abstract idea.
	
Step 2B
7.	Under the 2019 PEG step 2B analysis, the additional elements of claim 2 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
	Here, the recited additional elements (e.g. a service provider system, a non-transitory memory, one or more hardware processors coupled to the non-transitory memory, a first mobile device, a merchant device, a plurality of devices, and a second mobile device), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement 
	Additionally, the following limitations identified above as insignificant extra-solution activity (mere data transmitting) have been revaluated in Step 2B:
sending the token to the first mobile device with a set of instructions, which when executed, causes the first mobile device to transmit the token to the second mobile device using a second communication protocol different from the first communication protocol.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Thus, claim 2 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
8.	Independent claims 9 and 16 are similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 9 recites limitations that are substantially similar to those recited in claim 2. However, the primary difference between claims 9 and 2 is that claim 9 is drafted as a non-transitory computer-Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 16 recites limitations that are substantially similar to those recited in claim 2. However, the primary difference between claims 16 and 2 is that claim 16 is drafted as a method rather than as a system. Similarly, as described above regarding claim 2, claim 16 recites generic computer components (e.g. one or more hardware processors, a first mobile device, a merchant device, a plurality of devices, and a second mobile device) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 2 and 16, claim 16 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
9.	Dependent claims 3, 6-8, 10, 13-15, 17, and 20-27 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 3, 10, and 17 simply refines the abstract idea because it recites a process step (i.e. sending a token retrieval request) that falls under the category of organizing human activity, namely facilitating a transaction, as described above regarding claim 2. Additionally, merely stating that this process is performed by the service provider system amounts to no more than merely applying generic computer components to implement the abstract idea on a computer.
	Claims 6, 13, and 20 simply provides further definition to the process of determining that the first communication protocol used by the merchant device is incompatible with the first mobile device 
	Claims 7, 14, and 21 simply provides further definition to the process of determining that the first communication protocol used by the merchant device is incompatible with the first mobile device recited in claims 2, 9, and 16. Simply stating that this process is based on detecting various adverse operating conditions of the mobile device does not provide any indication of an improvement to transaction processing technology. Rather, this merely defines the type of data analyzed by the system to make this determination.
	Claims 8 and 15 simply states that the service provider system receives a notification from the merchant device indicating that certain communication protocols may not be compatible at the merchant device. Such a limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)). In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
	Claims 22, 24, and 26 merely provide further definition to the “first mobile device” and “second mobile device” recited in claims 2, 9, and 16. Simply stating that the first and second mobile devices are operated by different users does not provide any indication of an improvement to transaction 
	Claims 23, 25, and 27 simply provide further definition to the “merchant device” recited in claims 2, 9, and 16. Simply stating that the merchant device is a POS device does not provide any indication of an improvement to transaction processing technology. Rather, this merely defines the type of device at the merchant location.
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).

Response to Arguments
10.	Applicant’s arguments filed November 5, 2021 have been fully considered. 

Arguments regarding 35 U.S.C. 101
11.	Applicant’s arguments (Amendment, Pages 8-11) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
	Additionally, on pages 9 and 10 of their remarks, the applicant states, “The claimed solution provides for "local digital token transfer during device communication limitations, such as limited or no communication between devices of two parties conducting a transaction, by using a third device to facilitate the transaction on behalf of one of the parties using a token transferred to the third device by the one of the parties" (Application, [0011]). For example, when the merchant device requires communication of data associated with a payment transaction using a first communication protocol that is unavailable for the first mobile device, the first mobile device can transmit a token to a second mobile device using a second communication protocol, and then use the second mobile device to relay the token to the merchant device using the first communication protocol required by the merchant device.” As stated by the applicant, the technical solution presented by the claimed invention is allowing a first device to complete a transaction with a merchant when the first device lacks the capability to communicate with the merchant device. However, the claims do not recite any limitation that results in a transaction being completed at the merchant device. The examiner notes that this is an important consideration when analyzing the claims under 35 U.S.C. 101. If the claims do not recite elements for performing the process that the applicant claims to be improving (i.e. facilitating a transaction at a merchant during limited device communication), the claims cannot be identified as an improvement to such a process.
	Additionally, on page 10 of their remarks, the applicant argues, “These additional elements "impose[s] a meaningful limit on the judicial exception," such that amended claim 2 as a whole is more than a drafting effort designed to monopolize the exception, as clearly there are numerous other ways to use the alleged abstract idea (which Applicant does not concede) beyond what is recited in amended claim 2.” The examiner notes that preemption is not a standalone test for patent eligibility. Furthermore, preemption concerns have already been addressed by the Examiner through the application of the two-step framework. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.  See Ariosa Diagnostics, In.c v. Seqenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015); see also OIP Tech., Inc. v. Amazon.com, Inc. 788 F.3d Return Mail, Inc. v. USPS, 123 USPQ2d 1813, 1827 (Fed. Cir. 2017).  While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.  Ariosa, 788 F.3d 1379.
	Additionally, on pages 10 and 11 of their remarks, the applicant cites Example 42 of the Subject Matter Eligibility Examples to support their argument that the claims are patent-eligible. However, the examiner notes that the subject matter of Example 42 and the subject matter recited in the pending claims is substantially different. Therefore, the findings discussed in Example 42 do not necessarily apply to the pending claims.
	Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 U.S.C. §101 is maintained. 

Rejections Regarding 35 U.S.C. 103
12	All pending rejections under 35 U.S.C. 103 have been withdrawn in response to the applicant’s amendments. Specifically, the following limitations could not be identified in the prior art:
Determining that a first communication protocol used by the merchant device for performing a payment transaction communication is incompatible with the first mobile device; and
in response to determining that the first communication protocol used by the merchant device for performing the payment transaction communication is incompatible with the first mobile device, generating a token for the first mobile device.

Citation of Pertinent Prior Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Salama (U.S. Pre-Grant Publication No. 20200082386): Describes a system for enabling users to delegate a functionality of a mobile application through pre-loaded tokens. In one aspect, the disclosed embodiments may temporarily delegate or “loan” financial products loaded into a mobile wallet of a user to other eligible users.
Ortiz (U.S. Patent No. 11080700): Describes methods, and machine-executable data structures for the processing of data for the secure creation, administration, manipulation, processing, and storage of electronic data useful in the processing of electronic payment transactions


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696  

/EDWARD CHANG/Primary Examiner, Art Unit 3696